    Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 1 of 24 PageID #:1268




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

REGINA P., 1                                 )
                                             )   No. 19 CV 3155
                          Plaintiff,         )
                                             )
       v.                                    )   Magistrate Judge Young B. Kim
                                             )
ANDREW M. SAUL, Commissioner of              )
the Social Security Administration,          )
                                             )   July 29, 2020
                          Defendant.         )

                    MEMORANDUM OPINION and ORDER

       Regina P. seeks disability insurance benefits (“DIB”) based on her claim that

her fibromyalgia, back and knee pain, and anxiety render her unable to work full-

time. Before the court are the parties’ cross-motions for summary judgment. For

the following reasons, Regina’s motion is denied and the government’s is granted:

                               Procedural History

       Regina filed her DIB application in March 2016, alleging a disability onset

date of August 1, 2013. (Administrative Record (“A.R.” 10).) After her claim was

denied initially and upon reconsideration, Regina was granted a hearing before an

administrative law judge (“ALJ”).      (Id. at 113, 128.)   Regina, a medical expert

(“ME”), and a vocational expert (“VE”) each testified at the March 2018 hearing.

(Id. at 34.) On June 7, 2018, the ALJ who presided over the hearing issued a

decision concluding that Regina is not disabled. (Id. at 21.) After the Appeals



1 Pursuant to Internal Operating Procedure 22, the court uses only Plaintiff’s first
name and last initial in this opinion to protect her privacy to the extent possible.
     Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 2 of 24 PageID #:1269




Council denied Regina’s request for review, (id at 1-6), the ALJ’s decision became

the final decision of the Commissioner, see Jozefyk v. Berryhill, 923 F.3d 492, 496

(7th Cir. 2019).     Regina brought this lawsuit seeking judicial review of the

Commissioner’s final decision, see 42 U.S.C. § 405(g), and the parties consented to

this court’s jurisdiction, see 28 U.S.C. § 636(c); (R. 7).

                                           Facts

        In the years leading up to her alleged disability onset date, Regina worked as

a customer service representative, a social service aide, and a salon manager.

Regina stopped working in 2013 because, according to her, she could no longer

manage the walking and standing requirements of her salon job, and the

combination of her fibromyalgia symptoms, back and knee pain, and anxiety

prevented her from performing other work. (A.R. 53.) At her hearing before the

ALJ, Regina presented medical records and testimony in support of her claim.

A.      Medical Evidence

        The medical records Regina provided to the ALJ show that around the time of

her alleged disability onset date, August 1, 2013, Regina’s primary medical issue

was abdominal pain that periodically caused nausea and vomiting. (A.R. 206.) She

sought emergency treatment for those symptoms twice in December 2013 and was

hospitalized for two nights in January 2014 because of acute abdominal pain and

vomiting. (Id. at 428-29, 447, 535-36.) At a follow-up appointment two days after

she was released from the hospital, Regina reported feeling better and presented

without back pain, muscle weakness, fatigue, or joint pain. (Id. at 631, 633.) About




                                             2
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 3 of 24 PageID #:1270




two months thereafter, Regina reported feeling better but sought medication for

anxiety. (Id. at 623, 626.) After that visit, Regina did not seek treatment for her

abdominal pain until December 2016, when she reported epigastric pain and

underwent a successful hernia repair surgery. (Id. at 848, 851.)

      The bulk of Regina’s medical records consists of notes from her treatment

relationship with Dr. Calvin Fischer. In September 2014 Regina told Dr. Fischer

that she had been very anxious because of family stress and that she was suffering

from back pain. (Id. at 203.) On examination Dr. Fischer noted that Regina had a

normal mood and affect, normal memory, normal ambulation and gait, and normal

movement in all of her extremities. (Id. at 204.) He prescribed Lorazepam for her

anxiety and hydrocodone for her back pain. (Id. at 205.)

      Throughout 2015 Regina visited Dr. Fischer for prescription refills. At times

she reported feeling depressed and anxious, (see id. at 197-98, 606, 612), while at

other times she denied being depressed, (id. at 193, 617). In 2015 Regina reported

joint pain and back pain, telling Dr. Fischer that she could not describe the pain but

that it was “just chronic.” (Id. at 194, 198, 615, 619.) In December 2015 Regina

reported severe pain in her right knee, which she had experienced for two weeks,

and panic attacks. (Id. at 606.) Dr. Fischer’s 2015 examination notes reveal that he

found Regina to have a normal gait, no muscle weakness, no dizziness, and no

swelling. (See, e.g., id. at 606, 609, 612, 618.) Dr. Fischer often noted that Regina

had no back pain.      (Id. at 198, 615, 618, 620.)        In addition to prescribing




                                          3
   Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 4 of 24 PageID #:1271




medications, Dr. Fischer performed spinal manipulations as a form of treatment.

(Id. at 199.)

       On March 24, 2016, Regina visited Dr. Fischer and he completed a Medical

Source Statement in support of her disability claim. (Id. at 643.) His notes from

this visit state that Regina had tender points but exhibited no exercise intolerance,

no shortness of breath, no weakness, no dizziness, normal motor strength, and a

normal gait. (Id. at 778.) However, in his Medical Source Statement, Dr. Fischer

checked boxes indicating that Regina suffered from muscle pain, muscle weakness,

dizziness, shortness of breath, insomnia, fatigue, depression, anxiety disorder,

waking unrefreshed, abdominal pain/cramps, nervousness, and panic attacks. (Id.

at 643-44.) Dr. Fischer opined that Regina met the criteria for fibromyalgia, and

suffered from pain “every day, all day.” (Id.) Dr. Fischer checked another box

indicating that Regina would be off-task for more than 25% of a given workday, and

he wrote that she is incapable of performing even low-stress work. (Id. at 646.)

       In June 2016 Regina underwent two consultative examinations at the behest

of the Social Security Administration. The first was with a consulting psychologist,

who noted that Regina presented with an anxious affect but euthymic mood. (Id. at

665.) She denied being depressed but reported anxiety related to her pain and

limited mobility. (Id.) The consulting psychologist characterized Regina as having

a fair to moderately anxious but stable mood. (Id.) That same day a consulting

internal medicine specialist, Dr. Mahesh Shah, ordered x-rays of Regina’s spine and

right knee, which revealed mild scoliosis, degenerative disc disease at L4-L5 and




                                          4
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 5 of 24 PageID #:1272




L5-S1, facet joint arthropathy in the lower lumbar spine, and a normal right knee.

(Id. at 662.) Dr. Shah examined Regina and noted that she arrived without an

assistive device but walked with a slight limp and appeared anxious and

claustrophobic. (Id. at 657.) He noted tenderness in Regina’s lumbar spine but

characterized her scoliosis as “minimal.” (Id. at 658.) Dr. Shah wrote that Regina

had marked tenderness in her right knee and mild, vague tenderness in her other

joints without swelling. (Id. at 659.) Other than in her right knee, Regina showed a

full range of motion and full motor strength in her upper and lower extremities and

normal grip. (Id.) Dr. Shah noted that Regina did not need an assistive device.

(Id.) Eleven days after her two consultative examinations, a consulting psychologist

and a consulting physician reviewed the medical record and opined that Regina has

only mild mental health limitations and retains the residual functional capacity

(“RFC”) to sit for six hours and stand or walk for two hours in an eight-hour

workday. (Id. at 107, 109.)

      In July 2016 Regina sought treatment with a chiropractor, reporting that her

main complaints were neck and back pain and rating her pain as a nine out of ten

on the pain scale.    (Id. at 669, 674, 676.)    She also had appointments with

Dr. Fischer, reporting abdominal and back pain but no muscle aches, muscle

weakness, or exercise intolerance. (Id. at 173, 690.) Dr. Fischer diagnosed her with

chronic pain syndrome and thoracic, lumbar, and sacral somatic dysfunction, and

treated her with spinal manipulation. (Id. at 690-91.)




                                         5
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 6 of 24 PageID #:1273




      In August and September 2016 Regina sought treatment with Dr. Nisrag

Gandhi, a rheumatologist.     Regina complained of joint pain all over her body,

muscle stiffness, and fatigue.     (Id. at 734, 740.)     At her first appointment

Dr. Gandhi noted that Regina exhibited a normal, painless range of motion in her

extremities, but was tender at all of the fibromyalgia points, especially in her upper

neck. (Id. at 743.) Dr. Gandhi noted that Regina’s symptoms include extreme joint

pain, muscle pain, trouble walking, swollen joints, extreme full body pain, weight

gain, shortness of breath, morning stiffness, joint pain, muscle weakness, muscle

tenderness, memory loss, anxiety, and difficulty sleeping. (Id. at 747-48.) But a

week later Dr. Fischer examined Regina and found that she had tenderness but no

muscle weakness, no shortness of breath, normal muscle strength, normal

movement of extremities, and no swelling. (Id. at 683.)

      At her September 2016 appointment, Regina again complained of joint pain,

especially in the right knee, which increased when climbing stairs. She reported

that she was suffering from fatigue that impacted her daily activities. (Id. at 733-

34.) Dr. Gandhi wrote that Regina had multiple tender joints but no swollen joints,

a normal and painless range of motion in her wrists and ankles, full but painful

range of motion in her knee, and tenderness in all fibromyalgia points. (Id. at 735.)

Dr. Gandhi diagnosed Regina with myofascial pain syndrome and clinical bilateral

knee osteoarthritis. (Id.)

      In December 2016 another state consulting psychologist and another state

consulting physician reviewed the medical record and agreed with the initial




                                          6
     Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 7 of 24 PageID #:1274




consultants’ opinions. Specifically, they opined that the record supports a finding

that Regina has no more than mild mental health limitations and retains the RFC

to perform sedentary work with some extra limits. (Id. at 121-24.)

        From 2017 to March 2018, Regina sought treatment only with Dr. Fischer.

Throughout this period, Regina told Dr. Fischer she was experiencing joint pain,

although Dr. Fischer noted that she had no muscle weakness, no shortness of

breath, no joint pain, back pain, or swelling, no depression or sleep disturbance, no

weakness, dizziness, or headaches, normal movement in all extremities, and a

normal gait. (Id. at 821-22.) In March 2018 Dr. Fischer assessed Regina as having

controlled fibromyalgia syndrome but completed a statement saying that the

limitations described in his March 2016 Medical Source Statement were still

applicable. (Id. at 1094-95.)

B.      Hearing Testimony

        At her March 2018 hearing before the ALJ, Regina testified that she has

excruciating knee pain that has been resistant to treatments like chiropractic

manipulations or cortisol shots, and that she uses a walker prescribed by

Dr. Fischer because of the pain. (A.R. 44, 47-49.) Even with the walker she said

that she has had difficulty walking for two years, and that she is unable to stand for

more than 10 or 15 minutes. (Id. at 52.) She testified that she also needs the

walker because she has experienced dizziness every day for three or four years and

could lose her balance. (Id. at 45-46.) Regina said that she takes hydrocodone and

an anti-inflammatory medicine for knee pain, but it does not help, and she




                                          7
     Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 8 of 24 PageID #:1275




attributed her dizziness to these medications. (Id. at 46, 51.) Regina testified that

she is anxious about falling down, and although she has been prescribed anti-

anxiety medication, she only takes it when she “absolutely need[s] it,” which is once

or twice a month. (Id. at 64, 72.)

        With respect to daily activities, Regina testified that she drives to the store

and does light cooking while taking breaks. (Id. at 42-43.) She also paints as her

hobby in 30-minute stints.      (Id. at 70.)   Regina testified that she avoids stairs

because of her knee pain and can only sleep for two or three hours at a time because

of her pain. (Id. at 58, 61-62.) She reported being limited by fatigue, because she

has to lie down for 30 minutes to an hour after being up for three hours. (Id. at 56.)

Regina testified that she tried working 15 hours a week as a hospital greeter, but

she needed to lie down because of her pain and fatigue. (Id. at 57.)

C.      The ME’s Testimony

        ME Dr. Gilberto Munoz also provided testimony at the hearing, after

reviewing Regina’s records and observing her hearing testimony.             Dr. Munoz

testified that with respect to her knee pain, Regina’s osteoarthritis was documented

as mild to moderate in her right knee but only mild in her left knee. (A.R. 81.) He

noted that Regina had not been given consistent or aggressive knee pain treatment

and pointed out that she had never been referred to an orthopedist. (Id. at 84.)

Dr. Munoz noted that mild to moderate osteoarthritis is a common finding for a

person of Regina’s age, and pointed out that there is no evidence to support her

testimony regarding her need for a walker.         (Id. at 83-84.)   Dr. Munoz further




                                           8
     Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 9 of 24 PageID #:1276




testified that Regina was diagnosed with fibromyalgia after her doctors ruled out

lupus or rheumatoid arthritis, and that this condition is characterized by

widespread chronic pain, heightened pain response to pressure, fatigue, and sleep

and memory problems. (Id. at 89-90.) Dr. Munoz said that if her fibromyalgia pain

were fully credited, Regina would be limited to sedentary work. (Id. at 86.) He also

considered the impact of Regina’s obesity but concluded that because she has only

mild, “class I” obesity, it would not have an impact on her RFC. (Id. at 83-84.)

D.      The ALJ’s Decision

        In concluding that Regina is not disabled, the ALJ engaged in the requisite

five-step analysis that applies in the DIB context. See 20 C.F.R. § 404.1520(a). At

steps one and two, the ALJ found that Regina had not engaged in substantial

gainful activity between her alleged disability onset date and her date last insured,

and that she suffers from severe impairments including obesity, anxiety,

degenerative disc disease of the lumbar spine, chronic pain syndrome, fibromyalgia,

Hashimoto’s thyroiditis, and bilateral knee degenerative joint disease. (A.R. 12.) At

step three the ALJ wrote that none of these severe impairments meets or medically

equals a listed impairment and determined that Regina’s anxiety causes moderate

limitations in interacting with others and in concentrating, persisting, or

maintaining pace. (Id. at 12-13.) Before turning to step four, the ALJ assessed

Regina as having an RFC for sedentary work with some additional limitations,

including that she:

        is limited to simple, routine, repetitive tasks and has sufficient
        concentration, persistence or pace to complete such tasks timely and



                                          9
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 10 of 24 PageID #:1277




      appropriately, with no fast-paced production rate or strict quota
      requirements. Lastly, the claimant can have occasional contact with
      co-workers and supervisors and none with the general public.

(Id. at 14.) In reaching this RFC determination, the ALJ discounted Dr. Fisher’s

opinions from his Medical Source Statement and Regina’s testimony, but gave

significant weight to the ME’s opinion. (Id. at 18-19.) Based on the assessed RFC,

the ALJ concluded at step four that Regina could not return to any past relevant

work, but at step five, the ALJ determined that she would be able to perform two

sedentary jobs that exist in significant numbers in the national economy. (Id. at 20-

21.) Accordingly, the ALJ concluded that Regina is not disabled. (Id. at 21.)

                                     Analysis

      Regina argues that the ALJ’s decision should be reversed because, according

to her, the ALJ erred in evaluating her testimony, weighing Dr. Fischer’s opinions,

and assessing her RFC. The court will affirm the Commissioner’s final decision if

“the ALJ applied the correct legal standards in conformity with the agency’s rulings

and regulations and the conclusion is supported by substantial evidence.” Prater v.

Saul, 947 F.3d 479, 481 (7th Cir. 2020). “Substantial evidence means ‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Id. (quoting Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quotation marks and

citation omitted)).   In conducting its review, the court will not substitute its

judgment for the ALJ’s or reweigh the underlying evidence. Summers v. Berryhill,

864 F.3d 523, 526 (7th Cir. 2017). So long as the ALJ’s decision is supported by

substantial evidence the court must affirm it, even if reasonable minds could




                                         10
    Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 11 of 24 PageID #:1278




disagree as to whether the claimant is disabled. Elder v. Astrue, 529 F.3d 408, 413

(7th Cir. 2008).

A       Symptom Assessment

        Because the ALJ’s assessment of Regina’s subjective symptoms impacts most

other aspects of the disability decision, the court begins there. See Pierce v. Colvin,

739 F.3d 1046, 1051 (7th Cir. 2014) (noting that an erroneous credibility

determination requires remand unless the remainder of the ALJ’s decision does not

depend on it). Regina argues that the ALJ erred by improperly evaluating her daily

activities and sitting limitations and incorrectly characterizing the nature of her

treatment and medication side effects. (R. 12, Pl.’s Mem. at 13-15.) The ALJ’s

evaluation of Regina’s testimony and subjective symptom statements is entitled to

“special deference,” and the court will overturn that evaluation only if it is “patently

wrong.” See Summers, 864 F.3d at 528 (citation omitted).

        According to Regina, the ALJ improperly relied on her daily activities in

discounting her description of her pain and other symptoms.             The applicable

regulations authorize ALJs to consider a claimant’s daily activities as a factor in

evaluating subjective symptom statements.           See 20 C.F.R. § 404.1529(c)(3).

Although the Seventh Circuit has cautioned ALJs not to equate daily activities with

the ability to perform full-time work, see Beardsley v. Colvin, 758 F.3d 834, 838-39

(7th Cir. 2014), that is not what the ALJ did here. Instead, the ALJ noted that

Regina was able to drive, prepare light meals, paint for 30 minutes at a time, and

engage in chores, and determined that those activities undermined her testimony




                                          11
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 12 of 24 PageID #:1279




regarding the severity of her pain and difficulty sitting. (A.R. 19.) The ALJ was

permitted to consider that mismatch between Regina’s daily activities and her

symptom description. See Green v. Saul, 781 Fed. Appx. 522, 526-27 (7th Cir. 2019).

Regina faults the ALJ for failing to consider her testimony that she limited her

driving because of her anxiety and took a long time to perform tasks like cooking,

but this court is not permitted to reweigh evidence, Summers, 864 F.3d at 526, and

the ALJ’s decision not to highlight those aspects of Regina’s testimony does not

render the evaluation patently wrong, see Morrison v. Saul, 806 Fed. Appx. 469,

474-75 (7th Cir. 2020) (rejecting argument that credibility assessment must be

reversed because ALJ overlooked pace at which claimant performed daily

activities).

       Next Regina argues that the ALJ overlooked evidence from her chiropractor

in finding that her testimony about her sitting limitations was less than fully

credible. To the contrary, the ALJ discussed the chiropractor’s findings and noted

that they were inconsistent with examination findings by both Drs. Shah and

Fischer. The ALJ noted that “the record does not contain any ongoing or consistent

limitation on the claimant’s ability to sit,” (A.R. 19), and Regina has not highlighted

evidence that undermines that conclusion. Because the ALJ specifically addressed

the evidence Regina says he overlooked, this aspect of her argument carries no

weight.

       Regina also argues that the ALJ erred in discounting her symptoms based on

a determination that her treatment was conservative and overlooked her testimony




                                          12
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 13 of 24 PageID #:1280




regarding the impact of her medication side effects. (R. 12, Pl.’s Mem. at 14-15.) In

characterizing her treatment as “conservative,” the ALJ pointed out that Regina’s

main course of pain management was chiropractic care and noted that she had

never been referred to an orthopedist or surgeon for pain management. (A.R. 19.)

The ALJ also observed that there was no evidence supporting her testimony that

she needs a walker to ambulate. (Id.) According to Regina, chiropractic treatment,

joint x-rays, and “a two year pain medication regimen” cannot be considered

conservative forms of treatment.     (R. 12, Pl.’s Mem. at 14.) The court will not

substitute its judgment for that of the ALJ’s as to what constitutes conservative

treatment, see Summers, 864 F.3d at 526, especially where Regina has not pointed

to evidence undermining the ALJ’s characterization of her treatment or explaining

why she did not seek other forms of treatment.

      Regina also asserts that the ALJ erred in dismissing her description of

medication side effects—such as drowsiness—for being inconsistently documented

in the records, arguing that the ALJ should have considered that she might not

report side effects if they were outweighed by her medication’s benefits. (R. 12, Pl.’s

Mem. at 15.) But according to Regina her medications provided almost no relief,

(A.R. 51), so that would not be an obvious line of inquiry for the ALJ to pursue. The

ALJ did not overlook Regina’s allegations of medication side effects, and it was not

patently wrong for the ALJ to discount them based on a lack of support in the

records. See Colangelo v. Berryhill, No. 15 CV 6777, 2017 WL 3453375, at *7 (N.D.




                                          13
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 14 of 24 PageID #:1281




Ill. Aug. 11, 2017). For these reasons, the court concludes that the ALJ did not

commit reversible error in evaluating Regina’s description of her symptoms.

B.    Treating Physician

      Next Regina takes issue with the ALJ’s handling of Dr. Fischer’s Medical

Source Statement, in which he wrote that her symptoms would keep Regina off-task

for more than 25% of a given workday, that she is incapable of performing even low-

stress work, and that she experiences pain “every day, all day.” (A.R. 644-46.) The

ALJ assigned “little weight” to what he described as Dr. Fischer’s “extreme”

description of Regina’s limitations, explaining that the opinion is “conclusory and

speculative,” inconsistent with the treatment Regina received and Dr. Fischer’s own

treatment notes, and out of proportion with Dr. Fischer’s own characterization of

her fibromyalgia as being “controlled” and “stable” in 2018. (Id. at 18.)

      Regina first argues that the ALJ failed to consider the appropriate factors in

concluding that Dr. Fischer’s opinion is entitled to only little weight, asserting that

the ALJ should have accounted for the length and frequency of the treating

relationship   and   misinterpreted   the    Medical   Source   Statement   as   being

inconsistent with the record evidence. (R. 12, Pl.’s Mem. at 10-11.) For claims like

Regina’s that were filed before March 27, 2017, the regulations provide a number of

factors the ALJ may consider in determining what weight to give a treating

physician’s opinion in situations where the opinion is not entitled to controlling

weight, because it is either not supported by medically acceptable techniques or is

inconsistent with other substantial evidence.     See Kuykendoll v. Saul, 801 Fed.




                                            14
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 15 of 24 PageID #:1282




Appx. 433, 437 (7th Cir. 2020). Those factors include the length and frequency of

the treating relationship, the nature and extent of that relationship, the

supportability of the doctor’s opinion, and the consistency of the opinion with the

record as a whole. 20 C.F.R. § 404.1527(c). Regina is correct that the ALJ did not

explicitly consider the length and frequency of her treating relationship with

Dr. Fischer in giving his opinion little weight, but an ALJ is not required to

“explicitly discuss and weigh each factor,” so long as he minimally articulates his

reasoning. See Collins v. Berryhill, 743 Fed. Appx. 21, 25 (7th Cir. 2018).

      Here the ALJ adequately explained the finding that Dr. Fischer’s Medical

Source Statement is inconsistent with his treatment notes and unsupported by the

record, pointing out that Dr. Fischer noted throughout the record that Regina

presented with normal motor strength and normal movements in all extremities,

and that she reported no exercise intolerance in 2016. (A.R. 16, 18.) Those findings

are inconsistent with Dr. Fischer’s Medical Source Statement, where he checked

boxes indicating that Regina has muscle weakness and shortness of breath. (Id. at

644-45.) The ALJ also found that limitations such as being unable to perform even

low-stress work and a 25% off-task rate are unsupported by the level of treatment

she received, pointing out that despite being referred to physical therapy by her

rheumatologist, “[t]he records are devoid of any ongoing or consistent physical

therapy treatment.”    (Id. at 16, 18.)    Regina argues that the Medical Source

Statement is consistent with both her subjective complaints and with records

confirming her high levels of anxiety. (R. 12, Pl.’s Mem. at 11-12.) But as described




                                          15
    Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 16 of 24 PageID #:1283




above, the ALJ gave supported reasons for discounting Regina’s subjective

complaints, and she points to no specific evidence that the ALJ overlooked that

would support Dr. Fischer’s statement that her anxiety is so severe as to be work-

preclusive. 2

        Next Regina faults the ALJ for discounting Dr. Fischer’s opinion in part

because he did not provide a function-by-function assessment of her abilities.

Although she is correct that a treating physician need not provide a function-by-

function assessment for his opinion to hold weight, so long as the ALJ provides

other supported reasons for discounting the opinion, the ALJ’s reference to that

deficiency does not amount to reversible error. See Olivas v. Saul, 799 Fed. Appx.

389, 392 (7th Cir. 2019). Moreover, the ALJ’s concern centered on Dr. Fischer’s

opinion being “conclusory and speculative.” (A.R. 18.) The Seventh Circuit has

observed that check-box opinions like the one Dr. Fischer submitted are less helpful

than narrative discussions, and the ALJ was entitled to point to the conclusory

nature of his opinion as a reason to discount it. See Gebauer v. Saul, 801 Fed. Appx.

404, 410 (7th Cir. 2020) (noting with approval ALJ’s decision to discount physician

opinion communicated by checking boxes on form rather than through “open-ended

assessments” of claimant’s limitations); see also Kuykendoll, 801 Fed. Appx. at 437-

38.




2  It is also worth noting—although the ALJ did not address it—that Regina
testified that she only takes anti-anxiety medication when she really needs it, which
only happens once or twice a month. (A.R. 64, 72.)

                                         16
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 17 of 24 PageID #:1284




      Regina further faults the ALJ for describing her course of treatment as

“conservative” and for pointing to Dr. Fischer’s statements that her condition was

“stable” in explaining the decision to discount the Medical Source Statement. With

respect to the nature of her treatment, Regina does not dispute the ALJ’s

characterization of her treatment as “conservative”—a characterization the ME’s

testimony supports, (A.R. 84)—but rather faults the ALJ for inferring from her

conservative treatment that her symptoms are not as severe as Dr. Fischer

reported, (R. 12, Pl.’s Mem. at 12). An ALJ may consider the claimant’s treatment

when weighing a treating physician’s opinion, see 20 C.F.R. § 404.1527(c)(2), and

without more argument from Regina, the court sees no error in the ALJ’s treatment

of that factor here. As for Regina’s argument that her condition could be “stable”

but still disabling, that is of course true. But here the ALJ noted that Dr. Fischer’s

2018 statements that her condition is not just “stable” but “controlled” with

medication suggests that her symptoms are responsive to treatment in a way that is

at odds with the extreme limitations described in his Medical Source Statement.

(A.R. 18.) In other words, the ALJ could reasonably conclude that it is inconsistent

for a physician to characterize a claimant’s condition as “controlled,” while opining

that the same claimant is incapable of working and is in pain “every day, all day.”

That inconsistency permits the ALJ to discount Dr. Fisher’s opinion. See Burmester

v. Berryhill, 920 F.3d 507, 512-13 (7th Cir. 2019). This court can only overturn an

ALJ’s analysis of a treating physician’s opinion when the circumstances suggest




                                         17
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 18 of 24 PageID #:1285




that analysis is patently wrong, see Hall v. Berryhill, 906 F.3d 640, 644 (7th Cir.

2018), but that is not the case here.

C.    The RFC Assessment

      Regina argues that the ALJ committed reversible error in assessing her RFC

because the ALJ failed to account for her fatigue and her obesity in concluding that

she can perform sedentary work. With respect to fatigue, Regina is correct that the

ALJ did not directly address this symptom in a head-on manner. Although the ALJ

discussed her complaints of drowsiness associated with her medications, (A.R. 19),

Regina’s testimony regarding those side effects was distinct from her testimony

regarding general fatigue, (id. at 55-56, 63). According to Regina, the ALJ’s failure

to specifically address fatigue should not be characterized as harmless error

because: she was diagnosed as having chronic fatigue syndrome; she testified that

she has to sleep every three hours; and fatigue “may have caused her” to be off-task

for more than 15% of the workday. (R. 12, Pl.’s Mem. at 9.)

      This court’s review of the record and the ALJ’s decision supports a conclusion

that any error in the ALJ’s failure to directly discuss Regina’s alleged fatigue in

devising the RFC was harmless. To the extent Regina points to her own testimony

to support a fatigue-related limitation, as discussed above, the ALJ’s decision to

discount her symptom statements is supported by substantial evidence. Similarly,

the only evidence Regina identifies to support a chronic fatigue syndrome diagnosis

is the checked box in Dr. Fischer’s Medical Source Statement, which the ALJ

properly discounted.      Moreover, the Seventh Circuit has held in similar




                                         18
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 19 of 24 PageID #:1286




circumstances that an ALJ’s RFC decision is supported by substantial evidence

even where the ALJ did not specifically address fatigue. See Green, 781 Fed. Appx.

at 528. In Green, the ALJ did not specifically address the claimant’s sleep apnea or

next-day fatigue. The court held that the ALJ was not required to account for the

claimant’s alleged need to nap during the day, because as here, the ALJ discounted

the claimant’s symptom allegations. Id. Furthermore, the claimant in that case

failed to show that fatigue limited her in ways beyond what was set forth in the

RFC.    Id.   Thus, the ALJ’s failure to specifically address fatigue amounted to

harmless error. Id. Similarly, here Regina does not specify what fatigue-related

limitations the RFC fails to capture, other than her speculation that fatigue “may”

cause her to be off-task more than 15% of the workday. (R. 12, Pl.’s Mem. at 9.)

That speculation is insufficient to show that the ALJ committed reversible error in

assessing her RFC.

       With respect to obesity, Regina argues that the ALJ failed to account for the

combined impact of her obesity, musculoskeletal issues, and osteoarthritis, and did

not consider how obesity might exacerbate the pain caused by those conditions. (Id.

at 9-10.) An ALJ is required to consider the impact of a claimant’s obesity on the

RFC and to bear in mind the potential combined impact of obesity and other

impairments. See SSR 02-1p, 2002 WL 34686281, at *1 (Sept. 12, 2002). Here the

ALJ noted that Regina did not allege that her obesity is a severe impairment, but

nonetheless observed that her obesity would be considered only a “Level 1” severity

under SSR 02-1p and stated that the assigned RFC accounted for limitations




                                         19
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 20 of 24 PageID #:1287




stemming from that condition. (A.R. 17.) Moreover, at the hearing the ALJ asked

the ME about the combined impact of Regina’s obesity and knee pain, and the ME

opined that that her obesity is only mild and an individual with her level of obesity

and knee pain could engage in light work (he changed that opinion to sedentary if

the fibromyalgia symptoms are fully credited).       (Id. at 83-86.)   The ALJ gave

significant weight to the ME’s opinion, which adds confidence that the ALJ’s RFC

assessment reflects the impact of obesity. The ALJ could have provided more detail

on this issue, but the Seventh Circuit has made clear that even where the ALJ does

not address the combined impact of a claimant’s obesity and other impairments at

all, any error is harmless so long as the decision makes clear that the ALJ was

aware of and considered obesity. See Kittelson v. Astrue, 362 Fed. Appx. 553, 557,

559 (7th Cir. 2010); Prochaska v. Barnhart, 454 F.3d 731, 736-37 (7th Cir. 2006).

That is especially true in cases like this one where the claimant fails to identify how

her obesity limits her functioning beyond the limitations set out in the RFC

assessment. See Hernandez v. Astrue, 277 Fed. Appx. 617, 624 (7th Cir. 2008).

Given that the ALJ expressly acknowledged consideration of the impact of obesity

in crafting the RFC, the ALJ’s reliance on the ME’s testimony addressing the

combined impact, and Regina’s failure to explain how her obesity creates additional

limitations, the ALJ’s failure to provide more details supporting this aspect of the

analysis amounts to harmless error. See Prochaska, 454 F.3d at 736-37.

      Regina also challenges the ALJ’s treatment of her moderate limitations in

concentration, persistence, or pace (also known as “CPP”) and social functioning in




                                          20
    Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 21 of 24 PageID #:1288




the RFC assessment.      Starting with the CPP limitations, in her opening brief

Regina challenges the ALJ’s hypothetical to the VE as well as the RFC assessment

limiting her to “simple, routine, repetitive tasks,” and the ALJ’s assessment that

despite her moderate limitations in this domain Regina can “complete such tasks

timely and appropriately, with no fast-paced production rate or strict quota

requirements.” (A.R. 14.) According to Regina, the hypothetical and eventually

assigned RFC “did not account for all limitations resulting from [Regina’s]

limitations in concentration, persistence, or pace,” although she does not identify

which limitations the ALJ failed to capture. 3 (R. 12, Pl.’s Mem. at 7-8.) Regina also

asserts without argument that “[i]t is not clear what the ALJ meant by ‘fast-paced

production rate,’” because the ALJ left that term undefined. (Id. at 7.)

        The issue of whether RFC restrictions to simple, routine, repetitive tasks

adequately capture moderate CPP limitations has become fertile ground for

litigation, likely because the caselaw governing this issue is context- and case-

specific, without a bright-line rule. The Seventh Circuit has made clear that both

the hypothetical posed to the VE and the RFC assessment have to account for even

moderate limitations in CPP, but at the same time has insisted there “is no magic

words requirement” for how to do so correctly. See Crump v. Saul, 932 F.3d 567,

570 (7th Cir. 2019). As a general rule, to fulfill this requirement an ALJ “may not

rely merely on catch-all terms like ‘simple, repetitive tasks’ because there is no


3  For the first time in her reply brief Regina asserts that the ALJ “could have”
limited her to low-stress work with an option to step away if she felt claustrophobic.
(R. 19, Pl.’s Reply at 2.) Arguments raised for the first time in a reply brief are
considered waived. See Frazee v. Berryhill, 733 Fed. Appx. 831, 834 (7th Cir. 2018).

                                          21
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 22 of 24 PageID #:1289




basis to conclude that they account for problems of concentration, persistence or

pace.” Id. (quotation marks omitted)). Instead, the ALJ is required to engage in an

individualized evaluation of the claimant’s limitations without falling back on a

one-size-fits-all approach. See Martin v. Saul, 950 F.3d 369, 374 (7th Cir. 2020).

So, for example, where an ALJ accommodates moderate CPP restrictions with

simple tasks because the evidence shows the limitations are triggered by complex

tasks, such a restriction is acceptable. See Bruno v. Saul, __ Fed. Appx. __, No. 19-

3196, 2020 WL 3497633, at *3 (7th Cir. June 26, 2020).

      Here the ALJ did not rely on shortcuts or a boilerplate approach to Regina’s

moderate CPP limits. With respect to concentration, the ALJ specifically concluded

that Regina has “sufficient concentration” to engage in “simple, routine, repetitive

tasks,” and that she could “complete such tasks timely and appropriately.”

(A.R. 14.) In terms of persistence, the ALJ determined that Regina should not be

subjected to strict quota requirements. (Id.) And as for pace, the ALJ made clear

that despite her moderate limitation, she can perform tasks that do not include

“fast-paced production rate” requirements.    (Id.) In Martin the Seventh Circuit

concluded that a remarkably similar RFC was sufficiently tailored to meet the

claimant’s moderate CPP limitations. 950 F.3d at 374. Accordingly, and because

Regina has not highlighted any additional restrictions that the RFC should have

included, the court disagrees with Regina’s conclusion that the RFC does not fully




                                         22
    Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 23 of 24 PageID #:1290




capture her moderate CPP limitations. 4 See Jozefyk, 923 F.3d at 498 (noting that

there is no reversible error in RFC assessment where claimant fails to hypothesize

additional CPP limitations that ALJ should have included).

        In challenging the mental RFC Regina relies on Varga v. Colvin, 794 F.3d

809, 815 (7th Cir. 2015), to assert that the RFC is unsupportable because, according

to her, “[i]t is not clear what the ALJ meant by ‘fast-paced production rate.’” (R. 12,

Pl.’s Mem. at 7.) In Varga the court found the ALJ’s failure to define the term “fast-

paced production” to be “problematic.” 794 F.3d at 815. But in Martin, the court

clarified that its holding in Varga focused on the question of concentration, not on

any vagueness in the term “fast-paced production.” Martin, 794 F.3d at 374. Just

as there are no magic words for capturing moderate CPP limits, the court in Martin

confirmed that there are no specifically precluded terms either. Id. Because Regina

did not develop any substantive argument to explain why the limitation to fast-

paced, production-rate work failed to accommodate her persistence limitations, she

has not shown that the ALJ erred in assigning that restriction here.

        Turning to her moderate limitation in social functioning, Regina argues that

limiting her to only occasional contact with co-workers and supervisors and no

contact with the general public fails to accommodate the full extent of her anxiety.

According to Regina the ALJ failed to explain how she could interact occasionally



4  In assessing Regina’s RFC the ALJ gave some weight to the opinions of the two
state agency consulting psychologists, who agreed that Regina’s mental health
limitations do not significantly affect her cognitive functioning and allow her to
“engage in complex work activities” in which she could sustain the CPP required for
full-time, competitive work. (A.R. 18.)

                                          23
  Case: 1:19-cv-03155 Document #: 27 Filed: 07/29/20 Page 24 of 24 PageID #:1291




with co-workers or supervisors despite evidence that she reported having panic

attacks and severe anxiety in crowds or out in public, arguing that this evidence

supports a finding that she could not interact with supervisors at all. (R. 12, Pl.’s

Mem. at 8-9.) To the extent Regina is arguing that her anxiety is triggered by being

in public, it is unclear how an RFC precluding contact with the public fails to

accommodate that limitation. And in any event, Regina’s argument is premised on

a disagreement with the ALJ’s judgment with respect to the kinds of interaction she

can sustain despite her anxiety. Because the ALJ considered the totality of the

anxiety evidence, assigning stricter limitations than those assigned by the state

consulting psychologists, and because this court’s role is not to substitute its own

judgment for that of the ALJ, Regina has not shown that a remand is warranted

with respect to her limitations in social interactions.

                                     Conclusion

      For the foregoing reasons, Regina’s motion for summary judgment is denied,

the government’s is granted, and the final decision of the Commissioner is affirmed.

                                                ENTER:


                                                ____________________________________
                                                Young B. Kim
                                                United States Magistrate Judge




                                           24
